[Cite as Columbus Bar Assn. v. Winkfield, 123 Ohio St. 3d 1211, 2009-Ohio-5682.]




                   COLUMBUS BAR ASSOCIATION v. WINKFIELD.
                     [Cite as Columbus Bar Assn. v. Winkfield,
                      123 Ohio St. 3d 1211, 2009-Ohio-5682.]
           (No. 2005-1115 — Submitted September 16, 2009 — Decided
                                 September 29, 2009.)
                          ON PETITION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing on
July 7, 2008 of a petition for reinstatement by respondent, Lawrence Edward
Winkfield, Attorney Registration No. 0034254. In accordance with Gov.Bar R.
V(10)(F), respondent's petition for reinstatement was referred to the Board of
Commissioners on Grievances and Discipline. The board filed its final report in
this court on June 18, 2009, recommending that respondent’s petition for
reinstatement to the practice of law in Ohio be denied.                Respondent filed
objections to the final report, and relator filed an answer. Upon consideration
thereof,
        {¶ 2} It is ordered by this court that the petition for reinstatement of
respondent is denied.
        {¶ 3} It is further ordered by the court that respondent be taxed the costs
of these proceedings in the amount of $1,615.31, less the deposit of $500, for a
total balance due of $1,115.31 payable by certified check or money order by
respondent on or before 90 days from the date of this order. If costs are not paid
on or before 90 days from the date of this order, interest at the rate of 10% per
annum will accrue until costs are paid in full. It is further ordered that if costs are
not paid in full on or before 90 days from the date of this order, the matter will be
submitted to the Attorney General for collection of costs and all accrued interest.
                             SUPREME COURT OF OHIO




       {¶ 4} It is further ordered, sua sponte, by the court that within 90 days of
the date of this order, respondent shall reimburse any amounts that have been
awarded against the respondent by the Clients' Security Fund pursuant to Gov.Bar
R. VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date
of this order, the Clients' Security Fund awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Clients' Security Fund within 90 days of the notice of such award.
       {¶ 5} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings. All case documents are subject to Rules 44
through 47 of the Rules of Superintendence for the Courts of Ohio, which govern
access to court records.
       {¶ 6} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
       {¶ 7} For earlier case, see Columbus Bar Assn. v. Winkfield, 107 Ohio
St.3d 360, 2006-Ohio-6, 839 N.E.2d 924.
       MOYER, C.J., and PFEIFER, O’CONNOR, O’DONNELL, LANZINGER, and
CUPP, JJ., concur.
       LUNDBERG STRATTON, J., dissents and would reinstate the respondent with
conditions.
                            ______________________




                                          2